DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-20, 22-24, 26-43 and 45-46 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claims 1, 3, 4, 9, 13, 15, 16, and 19, the cited prior art of record Jang (U.S. 2018/0359542 A1), either singularly or in combination, fail to anticipate or render obvious a method for metering at least one electrical physical quantity using a plurality of  Internet of Things (IoT) sensors and a metering server, wherein each of the plurality of IoT sensors is installed in a respective inlet line of a plurality of inlet lines, and wherein each of the plurality of inlet lines is associated with a respective distribution board of a plurality of distribution boards in one or more facilities, and wherein the method comprises: identifying one or more of the plurality of IoT sensors installed on at least one inlet line of the first distribution board, the identifying of the one or more IoT sensors based on measurement points information associated with the one or more IoT sensors; and metering the electrical physical quantity corresponding to the power consumed by the electric devices that are electrically connected with the first distribution board, the metering based on values of the power data acquired from the one or more IoT sensors;
		 acquiring from the plurality of IoT sensors, by the metering server, power data corresponding to power consumed by one or more electric devices electrically connected with 
		wherein the metering the electrical physical quantity includes: synchronizing the power data acquired from each of the plurality of IoT sensors by referring to the synchronization information;
		the power data acquired from the plurality of IoT sensors includes synchronization information, and wherein the metering the electrical physical quantity includes: acquiring synchronized power data in response to the gateway synchronizing and transmitting the power data acquired from the plurality of IoT sensors by referring to the synchronization information;
		acquiring power singularities occurring periodically, by analyzing the power data acquired from the plurality of IoT sensors; and synchronizing the power data acquired from the plurality of IoT sensors by using the power singularities;
		fluctuation during a period of the specific event, as the power data, from of the plurality of IoT sensors, and the power parameters corresponding to the real-time power fluctuation during a preset period or (11-2) one or more pattern codes corresponding to one or more characteristic shapes of at least one power pattern in time series, as the power data, from the plurality of IoT sensors;
		metering, by the metering server, the electrical physical quantity corresponding to total power consumed in the one or more facilities, the metering based on the power data acquired from the plurality of IoT sensors, wherein the power data includes at least part of voltage information, current information, power information, energy information, harmonics information, flicker information, imbalance information, and main signaling information;

		Regarding claims 20, 23, 24, 26, 27, 32, 36, 38, 39, 42, 43 and 46, the cited prior art of record Jang (U.S. 2018/0359542 A1), either singularly or in combination, fail to anticipate or render obvious a method for metering at least one electrical physical quantity using power data that is associated with a plurality of distribution boards in one or more facilities, the method comprising: classifying the independent loads, whose operation states have been detected, into groups of subordinate independent loads having dependency based on their own time-behaviors, to thereby map each of the independent loads onto the one or more electric devices;
		acquiring, by a metering server, a power pattern time series corresponding to power consumed by one or more electric devices electrically connected with one or more of the plurality of distribution boards;
		metering the electrical physical quantity corresponding to the power consumed by the electric devices that are electrically connected with the first distribution board, the metering based on values of the power data acquired from the one or more IoT sensor;
		wherein, if a plurality of IoT sensors installed a respective inlet line of a plurality of inlet lines associated with of a respective distribution board of the plurality of distribution boards  transmits the power data corresponding to the power consumed by the electric devices, the processor acquires the power data transmitted from the plurality of IoT sensors via at least one gateway over a network, and a analyzes the power data, to thereby acquire the power pattern time series, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864